DETAILED ACTION
Status of the Application
Claims 1-7 are pending in the instant application.  Claim 1 is currently amended.  None of the claims have been withdrawn.  No new claims have been added. 
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims of instant invention are drawn to a lithium complex oxide sintered plate.  The lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded.  The Examiner is interpreting the plurality of primary grains having a layered rock-salt structure that are bonded as secondary particles.  As a result, as claimed, the porosity, the mean pore diameter and the open pore rate are all being interpreted as being to a secondary particle whereas the thickness is being interpreted as the thickness of the positive electrode.  

Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on December 29, 2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that "wherein the at least two peaks further include a third peak corresponding to a diameter which is larger than the pore diameter corresponding to the second peak and is 20 micrometers or less”.  It is unclear to one of ordinary skill in the art how to differentiate the pore diameters corresponding to the third peak from the pore diameters corresponding to the second peak because the pore diameters corresponding to the two different peaks is the same.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2015/0093580).
Regarding claim 1, Kobayashi et al. teaches a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery, wherein the lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (para. [0011]), and has:
a voidage of 5% to 25% {para. [0045]; the claimed range, 3 to 30%, and the range of the prior art, 5 to 25%, overlap.  As a result, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
a mean pore diameter of 0.1 µm or greater and 5.0 µm or less {para. [0050]; the claimed range, 15 µm or less, and the range of the prior art, 0.1 µm or greater and 5.0 µm or less, overlap.  As a result, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
an open pore ratio of 70% or more (the open pore ratio corresponds to the claimed open pore rate; para. [0050]), and 
a thickness of 100 µm (para. [0102]),
wherein the primary grains have a primary grain diameter of 0.5 µm or greater and 5 µm or less (para. [0048]; the claimed range, 20 µm or less, and the range of the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
the primary grain diameter being a mean diameter of the primary grains, and a pore diameter distribution has at least two peaks including a first peak corresponding to a pore diameter of 0.1 µm to 1 µm {para. [0072]; the claimed range, 0 µm to 1.2 µm or less, and the range of the prior art, 0.1 µm to 1 µm, overlap.  As a result, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}; and 
a second peak corresponding to a pore diameter which is larger than the pore diameter corresponding to the first peak and is 1 µm to 10 µm {para. [0072]; the claimed range, 20 µm or less, and the range of the prior art, 1 µm to 10 µm, overlap.  As a result, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}; and
wherein the pore diameter distribution is measured using a mercury porosimeter (para. [0098]).
Regarding claim 2, Kobayashi et al. teaches a lithium complex oxide sintered plate having a ratio [003]/[104] of 3.0 or greater where the ratio [003]/[104] indicates a ratio of the diffraction intensity on the (003) plane to the diffraction intensity on the (104) plane in X-ray diffractometry {para. [0054]; claim 10; the claimed range, 5.0 or less, and the range of the prior art, 3.0 or greater, overlap.  As a result, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 3, Kobayashi et al. teaches a lithium complex oxide sintered plate wherein the at least two peaks further include a third peak corresponding to a pore diameter which is larger than the pore diameter corresponding to the second peak and is 20 µm or less (Fig. 5).  

    PNG
    media_image1.png
    499
    903
    media_image1.png
    Greyscale


Regarding claim 4, Kobayashi et al. teaches a lithium complex oxide sintered plate wherein the ratio of the pore diameter corresponding to the second peak to the pore diameter corresponding to the first peak is 1.2 or more to 25.0 or less (para. [0072]; Fig. 5 illustrates a particle diameter at a first peak of approximately 0.45 µm and a particle diameter at a second peak of approximately 7 µm; therefore, the ratio is 15.56 µm). 
Regarding claim 5, Kobayashi et al. teaches a lithium complex oxide sintered plate wherein the ratio of the pore diameter corresponding to the third peak to the pore diameter corresponding to the first peak is 1.2 or more to 25.0 or less (para. [0072]; Fig. 5 illustrates a particle diameter at a first peak of approximately 0.45 µm and a particle diameter at a third peak of approximately 8.5 µm; therefore, the ratio is 18.89 µm).
Regarding claim 6, Kobayashi et al. teaches a lithium complex oxide sintered plate having a thickness of 100 µm (para. [0102]).
Regarding claim 7, Kobayashi et al. teaches a lithium complex oxide sintered plate having a thickness of 100 µm (para. [0102])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724